Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claim objection to claim 1 has been withdrawn in view of current amendments.

Response to Arguments
Applicant’s arguments, see Applicant’s remarks pp.6-10, filed May 31, 2022, with respect to claim 1 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS
	4. (currently amended) The medical image processing system according to claim 3, wherein the display control unit changes a display style of the region-of-interest geometric shape according to the timing at which the region of interest is detected.

	6. (currently amended) The medical image processing system according to claim 
3, wherein the display style of the plurality of detection results of the region of interest is region-of-interest highlighting for highlighting the region of interest, and 
wherein the display control unit changes a degree of highlighting for the region-of-interest highlighting according to the timing at which the region of interest is detected.

7. (original) The medical image processing system according to claim 6, wherein the region-of-interest highlighting includes pseudo-color highlighting for highlighting the region of interest in pseudo-color, and 
wherein the display control unit changes the degree of highlighting for the region-of-interest highlighting or a proportion of a color component of the region-of-interest highlighting according to the timing at which the region of interest is detected.

Allowable Subject Matter
Claims 1-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show:

a display control unit that keeps displaying a plurality of detection results of the region of interest for a certain period of time on a display, in a case where a position of each of the plurality of detection results of the region of interest is changed so as to form a movement path of the region of interest, at a detection position of the region of interest detected by the region-of-interest detection unit before the position of the region of interest is changed, wherein at least a most recent detection result of the region of interest and a previous detection result of the region of interest among the plurality of detection results are simultaneously displayed on the display, wherein a display style of the plurality of detection results of the region of interest is a region-of-interest geometric shape representing the detection result of the region of interest as a geometric shape surrounding the region of interest.
 There is no teaching on the closest prior art of record (US Pub. No. 2019/0114738, US Patent No. 6,620,103, US Pub. No. 2018/0242817, US Pub. No. 2018/0249900, US Pub. No. 2011/0254937, US Pub. No. 2020/0065970, US Pub. No. 2013/0257910) that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate a display control unit that keeps displaying a plurality of detection results of the region of interest for a certain period of time on a display, in a case where a position of each of the plurality of detection results of the region of interest is changed so as to form a movement path of the region of interest, at a detection position of the region of interest detected by the region-of-interest detection unit before the position of the region of interest is changed, wherein at least a most recent detection result of the region of interest and a previous detection result of the region of interest among the plurality of detection results are simultaneously displayed on the display, wherein a display style of the plurality of detection results of the region of interest is a region-of-interest geometric shape representing the detection result of the region of interest as a geometric shape surrounding the region of interest. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in the independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482